ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 7/29/2022 has been entered.  Claims 13 and 18-20 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 13-20 are still pending in this application, with claims 13 and 18-20 being independent.
The objection to the Title has been withdrawn in view of the amendment.


Allowable Subject Matter
Claims 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 13, the claim is allowable because it has been amended to recite that the stopping point is “on the carriageway in a direction of travel”, the light distribution has “a length extending in the direction of travel”, and “the length of the light distribution is shortened when the stopping point is provided or detected to avoid irritation of the other road users” (emphasis added).
Although illumination systems for motor vehicles are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 13.

Claims 14-17 depend on Claim 13.

Regarding claim 18, the claim is allowable for the same reasons discussed above with regards to Claim 13.

Regarding claim 19, the claim is allowable for the same reasons discussed above with regards to Claims 13 and 18.

Regarding claim 20, the claim is allowable for the same reasons discussed above with regards to Claims 13 and 18-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875